Citation Nr: 1205130	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The Veteran's claim on appeal was initially characterized as separate claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.  A claim is not limited to the diagnosis identified by the Veteran.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Id.  A review of the claims file shows that the Veteran has been variously diagnosed as having depressive disorder and anxiety disorder.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD and depression.  Instead, the claim is properly characterized broadly as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


FINDINGS OF FACT

1.  The medical evidence does not show a current diagnosis of PTSD

2.  The current depressive disorder and anxiety disorder are not shown by the medical evidence of record to be related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2011).

2.  A psychiatric disorder, to include a depressive disorder and an anxiety disorder, was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, an October 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of effective dates and the assignment of disability evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, service personnel records, and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concedes that a specific VA medical opinion pertinent to the issue on appeal was not obtained.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  However, the Board finds that a VA examination is not warranted in this case.  Given the absence of in-service evidence of chronic manifestations of the disorder on appeal, the absence of identified symptomatology for many years after separation, and no competent evidence of a nexus between service and the Veteran's claim, a remand for a VA examination would unduly delay resolution.  There is no indication in the record that any other additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  

PTSD

The medical evidence of record does not show a current diagnosis of PTSD.  The Veteran's service treatment records are negative for any diagnosis of PTSD.  The medical evidence of record includes numerous psychiatric diagnoses since the Veteran's separation from military service.  Ethyl alcohol abuse and later as engaging in cocaine and cannabis abuse, in June 2004.  A mood disorder, not otherwise specified, was diagnosed in July 2007.  Later in July 2007, the diagnosis was major depressive disorder.  An anxiety disorder, not otherwise specified, was diagnosed in September 2007.  

Significantly, there is no indication of a PTSD diagnosis in the claims file other than in the Veteran's own statements.  The RO provided the Veteran with PTSD stressor questionnaires in October 2007, January 2008, and July 2009.  However, he did not respond with a completed questionnaire on any of these occasions.  Rather, in his April 2008 notice of disagreement, he simply stated that, "I was in-country in Vietnam for 2 terms.  I can not tell you everything I experienced over there.  All I know is I came home depressed, could not sleep, had nightmares, social problems, adjusting to civilian life, and I am still having problems with these problems, especially mood swings."  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran's statements alone are not sufficient to establish a current diagnosis of PTSD.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran's statements are not competent evidence of a current diagnosis of PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In this case, the medical evidence of record does not show a current diagnosis of PTSD.  38 C.F.R. § 4.125.  

As such, service connection for PTSD is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Psychiatric Disorder Other Than PTSD, To Include Depression And Anxiety

The evidence of record reflects current diagnoses of anxiety disorder and depressive disorder.  See Degmetich, 104 F.3d at 1333.  However, the evidence does not reflect that the Veteran experienced psychiatric symptomatology during service.  Historically, the Veteran served on active duty from July 1965 to July 1969, with service in the Republic of Vietnam from November 1966 to November 1967 and from October 1968 to July 1969.  The Veteran's service personnel records list his principal duty as a security policeman.  A review of his service treatment records is silent as to any treatment for combat-related injuries or any psychiatric complaints or treatment.  Significantly, on his June 1969 Report of Medical History at separation, the Veteran indicated that he never had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Similarly, his June 1969 Report of Medical Examination at separation indicated that his psychiatric state was within normal limits, with no personality deviation.  See Hickson, 12 Vet. App. at 253 (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury).  

In addition, the medical evidence of record does not reflect that there is a nexus between the Veteran's currently diagnosed anxiety and depressive disorders and his active military service.  Hickson, 12 Vet. App. at 253 (holding that service connection requires medical evidence of a nexus between the claimed in-service disease or injury and the current disability); see also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  As discussed above, ethyl alcohol, cocaine, and cannabis abuse were diagnosed in June 2004.  At that time, the Veteran denied ever having been treated for psychological or emotional problems at a hospital or outpatient facility.  Moreover, he denied having any psychological or emotional problems in the past 30 days.  Although he admitted that he experienced trouble controlling his violent behavior throughout his lifetime, he reported that he was never prescribed medication for any psychological or emotional problems.  The Veteran considered treatment for psychiatric problems to be unimportant, and indicated that any depression he experienced was directly related to his substance addictions.  The VA addiction therapist found that this information was not significantly distorted by misrepresentation.  In October 2004, the Veteran denied any homicidal ideation, suicidal ideation, anxiety, or depression.  A mood disorder, major depressive disorder, and an anxiety disorder were diagnosed in 2007.  Significantly, there are no medical opinions of record providing a nexus between the Veteran's current psychiatric disorders to his active duty service.

The Veteran contends that his current psychiatric symptomatology is the result of events he experienced during service.  The Veteran's statements are competent evidence as to events and observations.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the lay statements are not competent evidence as to the etiology of the any current disorder.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Accordingly, his statements are not competent evidence that his current anxiety disorder and depressive disorder are related to his military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

As there is no probative medical evidence that a psychiatric disorder, to include depressive disorder and anxiety disorder, is related to his active duty service, service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


